Peb Cubiam.
Notwithstanding the $3,000 constitutional and statutory hmitation applicable to the City Court in an action of this character, as the summons was served before the service of the complaint jurisdiction may be sustained upon the authority of Van Clief v. Van Vechten (130 N. Y. 571).
The distinction between a case where plaintiff’s “ claim ” exceeds the jurisdiction and one where it is enacted that jurisdiction attaches where the complaint demands judgment for an amount not exceeding a specified sum, is not convincing, for if an excessive claim may be amended to save jurisdiction, it would seem that a demand in a complaint may be likewise reduced to comply with jurisdictional requirements.
Order affirmed, with ten dollars costs and disbursements.
All concur; present, Lydon, Callahan and Fbankenthalee, JJ.